Citation Nr: 1803194	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes), to include as due to herbicide agent exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure and/or as secondary to service-connected diabetes.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from May 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities has been raised by the record in a September 2017 Application for Disability and Compensation and Related Compensation Benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran was presumptively exposed to herbicide agents during his active service.

2.  The Veteran's diagnosed diabetes is presumed to have been caused by his herbicide agent exposure in service.


CONCLUSION OF LAW

The criteria for service connection for diabetes have been met.  38  U.S.C. §§ 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain diseases that are associated with exposure to certain herbicide agents, including diabetes, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

VA has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Therefore, when herbicide related claims from veterans with Thailand service are received, VA is instructed to evaluate the service treatment and service personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where that veteran was stationed.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Upon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide agent exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961 to May 7, 1975. 

VA is thus directed that if evidence shows that a veteran performed duties along the military base perimeter, herbicide agent exposure should be acknowledged on a facts found or direct basis. 

The Veteran asserts that that his diabetes is due to herbicide agent exposure resulting from his service in Thailand between July 1968 and May 1969. Specifically, the Veteran reported that while he was stationed at the Nakhon Phanom, his unit was tasked with air base maintenance that involved clearing the perimeter.  The Veteran served as a heavy vehicle driver and assisted in construction.  The Veteran is found to be highly credible, and his lay statements have been consistent with each other and his service records.  As such, the Board has no reason to doubt the veracity of his statements.  The Veteran's statements that he worked on the perimeter of Nakhon Phanom are consistent with the places, types, and circumstances of his service.  38 U.S.C. § 1154(a).  As such, the evidence is judged to be sufficient to establish that the Veteran was presumptively exposed to herbicide agents during his active service.

As noted, when a veteran is diagnosed with diabetes and is presumed to have been exposed to herbicide agents during service, service connection will be granted unless there is clear evidence to the contrary, which is not present here.

As such, the criteria for service connection for diabetes have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 



ORDER

Service connection for diabetes is granted.


REMAND

Regarding the service connection claim for hypertension, the medical record shows that the Veteran was diagnosed with hypertension in early 2004.  The Veteran asserts that his hypertension is secondary to his now service-connected diabetes.  However, his diabetes was not diagnosed until 2007.  In addition, he had a normal kidney function study in 2013.

The Veteran had active service in Thailand and herbicide agent has been conceded.  While hypertension has not been presumptively linked to herbicide exposure by the Secretary of VA, the listing of hypertension in the category it was in the Agent Orange update is sufficient to meet the low threshold for ordering a remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a VA examiner.  The examiner should address the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was caused by a service-connected disability to include diabetes?  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was aggravated by a service-connected disability?  Why or why not?  If aggravation is found, the examiner should attempt to identify a baseline level for the disability prior to the aggravation occurring or should identify the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  
 
c)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was the result of his presumed herbicide exposure while serving in Thailand?  Why or why not?  

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


